Title: To George Washington from William Deakins, Jr., 7 July 1794
From: Deakins, William Jr.
To: Washington, George


               
                  Sir
                  Geo. Town [Md.] July 7th 1794
               
               Mr Craigh left Town the day after you were here, which prevented my Making the Necessary Enquiry of him respecting Mr Scott, but I have had Conversation with Mr Stoddert who is pretty Intimate with Mr Scott. I find he thinks him Clever in his profession, & a Man of Industery & affiable Manners—when Mr Craigh returns from Port Tobo I will converse with him, & Write you—I am with Great Respect Sir Your Obt Servt
               
                  Will. Deakins Junr
               
            